Exhibit 24.1 POWER OF ATTORNEY Each of the undersigned directors and officers of DELUXE CORPORATION, a Minnesota corporation, hereby constitutes and appoints Lee Schram and Terry D. Peterson their true and lawful attorneys-in-fact, and each of them, with full power to act without the other, to sign the Company's annual report on Form 10-K for the year ended December 31, 2011, and any and all amendments to such report, and to file the same and any such amendment, with any exhibits, and any other documents required in connection with such filing, with the Securities and Exchange Commission under the provisions of the Securities Exchange Act of 1934. Date /s/ Lee Schram 2/15/2012 Lee Schram, Director and Principal Executive Officer /s/ Terry D. Peterson 2/15/2012 Terry D. Peterson, Principal Financial Officer and Principal Accounting Officer /s/ Ronald C. Baldwin 2/15/2012 Ronald C. Baldwin, Director /s/ Charles A. Haggerty 2/15/2012 Charles A. Haggerty, Director /s/ Don J. McGrath 2/15/2012 Don J. McGrath, Director /s/ Cheryl Mayberry McKissack 2/15/2012 Cheryl Mayberry McKissack, Director /s/ Neil J. Metviner 2/15/2012 Neil J. Metviner, Director /s/ Stephen P. Nachtsheim 2/15/2012 Stephen P. Nachtsheim, Director /s/ Mary Ann O’Dwyer 2/15/2012 Mary Ann O’Dwyer, Director /s/ Martyn R. Redgrave 2/15/2012 Martyn R. Redgrave, Director
